No. 12834

          I N THE SUPREME COURT OF THE STATE OF M N A A
                                                 OTN

                                                1975



JAMES DAVIS and LUCY DAVIS,

                                  p l a i n t i f f s and A p p e l l a n t s ,

          -vs   -
CHARLES R. BAINThX,

                                 Defendant and Respondent.



Appeal from:            D i s t r i c t Court o f t h e S i x t h J u d i c i a l D i s t r i c t ,
                        Honorable Jack D. Shanstrom, Judge p r e s i d i n g .

Counsel of Record:

     For Appellants :

                C o r e t t e , Smith and Dean, B u t t e , Montana
                Dolphy 0. Pohlman a r g u e d , B u t t e , Montana

     F o r Respondent:

                Berg, Angel, A n d r i o l o and Morgan, Bozeman, Montana
                C h a r l e s F. Ange 1 a r g u e d , Bozeman, Montana
                Anderson, Syrnmes, Forbes, P e e t e and Brown,
                 B i l l i n g s , Montana



                                                     Submitted:           March 4 , 1975

                                                        Decided :       MAY 2 8 191q
                                                                                   ..
                                                                                  2 I

          :flfi.-{ >   :-   "
Filed :
    M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion o f t h e Court.

                 This i s an a p p e a l from a judgment e n t e r e d i n t h e d i s t r i c t
    c o u r t , Sweet Grass County, on a j u r y v e r d i c t , a g a i n s t p l a i n t i f f s
    James and Lucy Davis and i n f a v o r of defendant Charles R. B a i n t e r .
    P l a i n t i f f s a l s o appeal from an o r d e r of t h e d i s t r i c t c o u r t denying
    t h e i r motion f o r a new t r i a l .
                 The a c t i o n a r o s e o u t of an automobile a c c i d e n t i n v o l v i n g
    ~ a i n t e r ' sc a t t l e t r u c k , and an automobile owned by M r . and Mrs.
    Vernie Hathaway, i n which Lucy Davis was a passenger.                                       A s a result
    of t h e a c c i d e n t , Hathaways were k i l l e d i n s t a n t l y and Lucy Davis
    received severe i n j u r i e s .             The automobile i t s e l f was t o t a l e d .               The
    B a i n t e r t r u c k i n c u r r e d l i t t l e damage.       B a i n t e r r e c e i v e d no i n j u r i e s ,
    b u t was h o s p i t a l i z e d a f t e r t h e a c c i d e n t f o r shock.
                 P l a i n t i f f s Davis b r i n g t h i s a p p e a l on t h e i s s u e of whether
                                    a
    t h e j u r y r e n d e r e d l v e r d i c t which was c o n t r a r y t o t h e g r e a t weight
    o f t h e evidence.
                 The a c c i d e n t occurred June 29, 1973, a t t h e Springdale
    t u r n o f f , l o c a t e d between Big Timber and Livingston on U. S. Highway
    10.     The following diagram i n d i c a t e s t h e r e l a t i v e p o s i t i o n s o f t h e
    p a r t i e s and w i t n e s s e s s h o r t l y b e f o r e t h e a c c i d e n t :




                                             N RH
                                              OT



W                 Livingston                                                         (      Big Tm e,+
                                                                                                 i b r-
            Lucy Davis was a passenger i n a s t a t i o n wagon d r i v e n by
M r . Hathaway (H) proceeding west toward Livingston. B a i n t e r (B)
was d r i v i n g a s t o c k t r u c k e a s t toward Big Timber when he n o t i c e d
t h e c a r i n f r o n t of him, driven           by Ronning (R) was s i g n a l i n g f o r
a l e f t t u r n onto t h e Springdale road.                P l a i n t i f f s o r i g i n a l l y named
Ronning a s a codefendant, b u t upon h i s motion t h e d i s t r i c t c o u r t d i s -
missed Ronning a s a p a r t y defendant.
            The e v e n t s which t e n occurred a r e i n d i s p u t e , b u t t h e
c o l l i s i o n d i d occur between ~ a i n t e r ' st r u c k and t h e Hathaway c a r .
The l e f t f r o n t of t h e Hathaway c a r c o l l i d e d w i t h t h e l e f t r e a r of
t h e B a i n t e r t r u c k and t h e t o p of t h e c a r was completely sheared o f f .
            Highway Patrolman Clarence Owen i n v e s t i g a t e d t h e a c c i d e n t
and took s t a t e m e n t s from t h e w i t n e s s e s i n c l u d i n g B a i n t e r ; Ronning;
John Esp, a passenger i n ~ o n n i n g ' sv e h i c l e ; and Lyle Ehlke (E),
who was following t h e B a i n t e r t r u c k a t t h e time of t h e a c c i d e n t ,
            p l a i n t i f f s ' t h e o r y evolves from t h e testimony of Lloyd
Ronning and John Esp.              The day t h e a c c i d e n t took p l a c e i t had been
raining.       A t t h e time of t h e a c c i d e n t i t was only m i s t i n g , b u t
t h e r e was s t a n d i n g water on t h e road.          Ronning t e s t i f i e d t h a t a s
he was slowing t o make t h e l e f t t u r n i n t o Springdale, he saw t h e
B a i n t e r t r u c k c l o s i n g i n on him; t h a t t h e t r u c k was zigzagging;
and, t h a t h e was a f r a i d t h a t an a c c i d e n t might occur because t h e
B a i n t e r t r u c k seemed t o be o u t of c o n t r o l .       To prevent an a c c i d e n t ,
Ronning turned r i g h t onto a t u r n o f f .            He d i d n o t s e e t h e a c c i d e n t
occur between t h e Hathaway c a r and ~ a i n t e r ' st r u c k .
            John Esp, t h e passenger i n ~ o n n i n g ' sc a r , s a i d he t u r n e d
around t o look o u t t h e back window when Ronning t o l d him t h e r e
might be an a c c i d e n t .      Esp t e s t i f i e d t h a t he t o o saw ~ a i n t e r ' s
t r u c k zigzagging down t h e r o a d , a s i t was approaching them.                          However,
he a l s o f a i l e d t o s e e t h e a c t u a l a c c i d e n t t a k e p l a c e between B a i n t e r
and Ha thaway      .
            From t h e above testimony, p l a i n t i f f s maintain t h e a c c i d e n t
occurred when t h e B a i n t e r t r u c k , because i t was o u t of c o n t r o l ,
c r o s s e d i n t o t h e west l a n e , c a u s i n g t h e Hathaway c a r t o s t r i k e i t .
            There was no testimony e l i c i t e d from any w i t n e s s which
c o n c l u s i v e l y put t h e B a i n t e r t r u c k i n t h e westbound l a n e of t r a f f i c .
The c l o s e s t testimony was a l e a d i n g q u e s t i o n asked by p l a i n t i f f s '
a t t o r n e y t o John Esp:
             11
              Q. He [ B a i n t e r ] turned t o t h e r i g h t , b u t t h e
             back end went t o t h e l e f t a s he e i t h e r turned
             o r skidded, i s n ' t t h a t c o r r e c t ? A . Yes. I I
The i n v e s t i g a t i n g highway patrolman t e s t i f i e d t h a t because of
t h e l o c a t i o n of t h e d e b r i s a f t e r t h e a c c i d e n t , he had no doubt
t h a t t h e a c c i d e n t occurred i n t h e westbound l a n e .
             ~ e f e n d a n t ' st h e o r y , obviously t h e t h e o r y b e l i e v e d by
t h e j u r y , comes p r i m a r i l y from t h e testimony of Lyle Ehlke who
was following t h e B a i n t e r t r u c k a t t h e time of t h e a c c i d e n t .
Ehlke and h i s w i f e a t t h e time of t h e a c c i d e n t were e n r o u t e t o
Minnesota from Washington.                    They knew no one involved i n t h e
accident.           Ehlke t o l d t h e highway patrolman t h a t a w h i t e s t a t i o n
wagon had passed him j u s t p r i o r t o t h e a c c i d e n t , proceeded down
t h e road and s t r u c k t h e s i d e of t h e Hathaway v e h i c l e , c a u s i n g
i t t o v e e r and s t r i k e ~ a i n t e r ' st r u c k .     Ehlke and t h e highway
patrolman i n v e s t i g a t e d t h e l e f t s i d e of t h e Hathaway c a r a f t e r
t h e a c c i d e n t and found o n l y a small s c r a t c h on t h e l e f t s i d e , which
was n o t a new mark.             A t t r i a l , Ehlke t e s t i f i e d t o t h e e f f e c t t h a t
t h e w h i t e s t a t i o n wagon passed on t h e l e f t s i d e of t h e Hathaway
c a r and s t r u c k t h e l e f t s i d e of t h e Hathaway v e h i c l e , c a u s i n g
i t t o v e e r and c o l l i d e w i t h t h e r e a r end of t h e B a i n t e r c a t t l e
truck.
             There i s some c o n f l i c t a s t o which s i d e of t h e Hathaway
v e h i c l e Ehlke t o l d t h e i n v e s t i g a t i n g highway patrolman t h a t t h e
w h i t e s t a t i o n wagon s t r u c k .    The highway patrolman claims i t was
the right side.            Ehlke maintains i t was t h e l e f t s i d e , even though
t h e y i n v e s t i g a t e d b o t h s i d e s of t h e Hathaway v e h i c l e .
             P l a i n t i f f s contend Ehlke ' s testimony i s h i g h l y improbable,
i n c r e d i b l e , and i n h e r e n t l y impossible and c l a i m t h a t t h i s Court
ought t o d i s r e g a r d i t i n i t s c o n s i d e r a t i o n , c i t i n g a s a u t h o r i t y
Casey v. Northern P a c i f i c Ry. Co., 60 Mont. 56, 68, 198 P. 141,
and , q u o t e :
            II
              The r u l e h a s been s t a t e d r e p e a t e d l y i n t h i s
            j u r i s d i c t i o n t h a t a c o u r t may r e j e c t t h e most
            p o s i t i v e testimony, though t h e w i t n e s s be n o t
            d i s c r e d i t e d by d i r e c t evidence impeaching him
            o r c o n t r a d i c t i n g h i s s t a t e m e n t s . The i n h e r e n t
            i m p r o b a b i l i t y o f h i s s t o r y may deny i t a l l
            claims t o r e s p e c t . " (Emphasis added. )
            P l a i n t i f f s p o i n t out t h a t t h e two s t o r i e s r e l a t e d by
Ehlke a r e c o n t r a d i c t o r y and n o t worthy of b e l i e f f o r i t i s s o
obviously c o n t r a r y t o t h e testimony o f t h e o t h e r w i t n e s s e s .
            This Court cannot a g r e e .              W find there i s sufficient
                                                        e
evidence t o support t h e v e r d i c t .
            P l a i n t i f f s p o i n t out t h a t Mrs. Ehlke, a s a passenger i n
t h e Ehlke v e h i c l e , saw t h e a c c i d e n t between t h e Hathaway c a r and
the Bainter truck.             They c l a i m t h a t s h e d i d n o t s e e a second w h i t e
s t a t i o n wagon.     With good v i s i b i l i t y t o t h e l e f t and f r o n t , Ronning
d i d n o t s e e a second w h i t e s t a t i o n wagon.             Esp, who was looking
n o r t h t o t h e f r o n t and r e a r of t h e Ronning c a r , d i d n o t s e e a
second w h i t e s t a t i o n wagon.          B a i n t e r t e s t i f i e d t h a t he d i d n o t
s e e a w h i t e s t a t i o n wagon come from t h e r e a r , pass ~ h l k e ' spickup,
t r a v e l down t h e c e n t e r l i n e of t h e highway and pass between t h e
Kathaway c a r and h i s c a t t l e t r u c k .          P l a i n t i f f s maintain t h a t had
t h e w h i t e s t a t i o n wagon done what Ehlke claimed i t d i d , s u r e l y
t h e s e people would have seen i t                 also.
            However, t h e r e i s testimony which t e n d s t o e x p l a i n why no
one e l s e saw t h e a c c i d e n t , and which c o r r o b o r a t e s ~ h l k e ' ss t o r y .
            ~ o n n i n g ' s testimony under cross-examination concerning
t h e a c c i d e n t and t h e w h i t e s t a t i o n wagon was:

            "Q. But you d o n ' t know on which s i d e of t h e road
            i t [ ~ a i n t e r ' st r u c k ] was on? A . That i s t h e q u e s t i o n
            t h a t i s hard f o r m t o answer.
                                           e

            "Q.  You saw t h e B a i n t e r t r u c k t u r n i n g toward t h e r i g h t
            toward t h e d i t c h ? A.. He was zigzagging, and then he
            come around l i k e t h a t .
            "Q.  And headed toward t h e d i t c h t h e n ? A . When he
            come around l i k e t h a t I heard t h e c r a s h . That i s
            when t h e a c c i d e n t happened.
             "Q.       Again, you d o n ' t know where t h e impact was i n
             r e l a t i o n t o t h e westbound l a n e ? A .   I wish I could
             s a y where i t was, b u t I mean, i t was behind me. And
             I was busy t r y i n g t o g e t m c a r - - - t o keep from t i p p i n g
                                                  y
             t h i s c a r over I was d r i v i n g . I d o n ' t want t o be wrong w i t h
             anybody.
             "Q.       Regarding t h e w h i t e s t a t i o n wagon t h a t M r . Pohlman
             was q u e s t i o n i n g you a b o u t , you c a n ' t say t h a t t h e w h i t e
             s t a t i o n wagon d i d n ' t pass t h a t a r e a ? A. No, I c a n ' t .
             I t could have. I have thought of i t f o r s i x months."

M r . ~ o n n i n g ' sconcern over being involved i n an a c c i d e n t , and
being i n t h e process of t u r n i n g , e x p l a i n s why he might have f a i l e d
t o s e e any w h i t e s t a t i o n wagon.
             John Esp, t h e passenger i n t h e Ronning c a r , t e s t i f i e d t h a t
he t o o f a i l e d t o s e e a w h i t e s t a t i o n wagon l e a v i n g t h e scene of
t h e a c c i d e n t , b u t a l s o t e s t i f i e d t h a t h i s a t t e n t i o n was d i r e c t e d
t o t h e r e a r when t h e a c c i d e n t occurred, and he d i d n o t s e e t h e
a c c i d e n t a c t u a l l y occur.
             B a i n t e r t e s t i f i e d he d i d n o t s e e t h e white s t a t i o n wagon
u n t i l he g o t out o f h i s t r u c k a f t e r t h e a c c i d e n t , and saw a w h i t e
s t a t i o n wagon proceeding down t h e road.                     He also testified that

because he was t u r n i n g h i s t r u c k toward t h e d i t c h when t h e a c c i -
d e n t happened t h a t he would have been unable t o s e e t h e w h i t e
s t a t i o n wagon.
             Mrs. Ehlke, who was r i d i n g i n t h e pickup w i t h h e r husband,
s a i d she d i d n o t s e e t h e w h i t e s t a t i o n wagon, b u t d i d t e s t i f y t h a t
j u s t p r i o r t o t h e a c c i d e n t she d i d h e a r something.              O direct
                                                                                       n
examination by d e f e n d a n t ' s a t t o r n e y Mrs. Ehlke t e s t i f i e d :
            "Q.      J u s t p r i o r t o t h e impact d i d you s e e o r h e a r
            anything e l s e o t h e r than            --
                                                      A,. Yes.    Something went
            r i g h t by t h e t r u c k . And I s a i d t o m husband, I s a i d ,
                                                                y
            what was t h a t .
             "Q.    When you s a y went by t h e t r u c k , you mean your t r u c k ?
            A.     Yes. Went r i g h t by.
             ' Q     Was t h i s a sound t h a t you heard?                   A.    Yes.

             "Q. Was t h e sound going from back t o f r o n t o r f r o n t
             t o back? A .  It was coming from t h e back t o t h e f r o n t .

             "Q.     H w long a f t e r you heard t h a t sound d i d you s e e
                      o
             t h i s impact? A . Right a f t e r .
             "Q.      Did you e v e r a c t u a l l y s e e a n y t h i n g pass you, your-
             s e l f ? A . No. ' 1
Again no d i r e c t testimony concerning t h e w h i t e s t a t i o n wagon, b u t
testimony which l e n d s c r e d i b i l i t y t o M r . ~ h l k e ' ss t o r y .
             More s u p p o r t i n g testimony comes from Doug Solberg, a
s t u d e n t from Montana S t a t e U n i v e r s i t y , who was d r i v i n g w e l l behind
t h e people involved i n t h e a c c i d e n t , a t t h e time i t occurred.                          His

testimony e s t a b l i s h e s t h e r e was a n o t h e r w h i t e s t a t i o n wagon.
Solberg t e s t i f i e d t h e w h i t e s t a t i o n wagon followed him f o r a
l e n g t h of time and then passed him.                     There i s c o n f l i c t i n g t e s t i -
mony between Ehlke and Solberg a s t o t h e number of passengers i n
t h e w h i t e s t a t i o n wagon.
             The i n v e s t i g a t i n g highway patrolman, Clarence Owen,
t e s t i f i e d he had no doubt t h a t t h e a c c i d e n t occurred i n t h e west-
bound l a n e of t r a f f i c , and t h a t t h e B a i n t e r t r u c k swerved i n t o
t h a t l a n e causing t h e a c c i d e n t .       This he a s c e r t a i n e d from l o c a t i o n
of t h e d e b r i s of t h e wreck s c a t t e r e d on t h e highway.                  However,
t h e r e was testimony e l i c i t e d from O f f i c e r Owen showing t h a t he
f a i l e d t o q u e s t i o n anyone a s t o t h e removal o f d e b r i s from t h e
eastbound l a n e of t r a f f i c b e f o r e h i s a r r i v a l a t t h e scene of t h e
a c c i d e n t around 7:30 p.m.,           approximately 20-25 minutes a f t e r t h e
a c c i d e n t occurred.       O f f i c e r Owen a l s o t e s t i f i e d t h a t he r a d i o e d
t o Big Timber f o r law enforcement o f f i c i a l s t o be on t h e lookout
f o r t h e d e s c r i b e d w h i t e s t a t i o n wagon, w i t h n e g a t i v e r e s u l t s .
But, t h e r a d i o c a l l was n o t t r a n s m i t t e d u n t i l some 40 minutes a f t e r
t h e a c c i d e n t occurred.
             O f f i c e r Owen t e s t i f i e d he doubted           t h a t t h r e e c a r s could
pass simultaneously on t h e highway, although he admitted he had
f a i l e d t o measure t h e width of t h e highway and r e c o r d i t .                       Another
w i t n e s s , D r . Drumheller, a physics p r o f e s s o r from Montana S t a t e
U n i v e r s i t y , t e s t i f i e d t h a t he had measured t h e width of t h e road
and found i t t o b e 32 f e e t , t h e o r e t i c a l l y wide enough f o r t h e
t h r e e c a r s i n q u e s t i o n t o have passed simultaneously.                     D r . Drum-
h e l l e r f u r t h e r t e s t i f i e d t h a t i t was conceivable t h e a c c i d e n t
could have occurred between t h e Hathaway c a r and t h e B a i n t e r t r u c k
a t a minimum a n g l e of 22 d e g r e e s , b u t t h e d o c t o r could n o t s a y
f o r s u r e on which s i d e of t h e highway t h e a c c i d e n t occurred.                        Dr.
Drumheller a l s o t e s t i f i e d t h e Hathaway c a r , a f t e r t h e impact,
could have been thrown sideways, which would e x p l a i n why                             it
was l o c a t e d i n t h e westbound l a n e heading s t r a i g h t down t h e road.
            A thorough review of t h e r e c o r d r e v e a l s t h e r e was
c r e d i b l e evidence s u p p o r t i n g both t h e o r i e s of how t h e a c c i d e n t
occurred.          T h e r e f o r e , t h e j u r y d i d n o t r e n d e r a v e r d i c t which was
c o n t r a r y t o t h e g r e a t weight of t h e evidence.             But, t o t h e con-
t r a r y , t h e v e r d i c t i s supported by s u b s t a n t i a l c r e d i b l e evidence.
            A s t o whether t h e d i s t r i c t c o u r t e r r e d i n denying p l a i n -
t i f f s ' motion f o r a new t r i a l , t h i s Court has h e l d t h a t t h e t r i a l
c o u r t has broad d i s c r e t i o n t o g r a n t o r r e f u s e t o g r a n t a new
t r i a l and w i l l n o t b e r e v e r s e d on a p p e a l except f o r a manifest
abuse of t h a t d i s c r e t i o n .     Johnson v. Whitcomb, 149 Mont. 23, 422
P.2d 642; Tigh v. College Park R e a l t y Co., 149 Mont. 358, 427
P. 2d 57.         Where t h e r e i s s u b s t a n t i a l c r e d i b l e evidence t o support
t h e v e r d i c t i t i s n o t e r r o r f o r t h e d i s t r i c t c o u r t t o deny a motion
f o r a new t r i a l .      Davis v. Smith, 152 Mont, 170, 448 P.2d 133;
Kincheloe v. Rygg, 152 Mont. 187, 448 P.2d 140; Heen v. Tiddy,
151 Mont. 265, 442 P.2d 434.
            T h i s Court having found s u b s t a n t i a l c r e d i b l e evidence
t o s u p p o r t t h e j u r y v e r d i c t f i n d s no abuse of d i s c r e t i o n o r e r r o r
on t h e p a r t of t h e d i s t r i c t c o u r t i n denying t h e motion f o r a
new t r i a l .
            The judgment of t h e d i s t r i c t cou                   affirmed.



                                                                       4
                                                                  ---------

W Concur:
 e



   Chief J u s t i c e
Mr. Justice John Conway Harrison dissenting:

         I dissent.